                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    STAN J. CATERBONE,
         Plaintiff,

         v.                                           CIVIL ACTION N0.19-CV-2052

    LANCASTER COUNTY PRISON, et al.,
        Defendants.

                                        MEMORANDUM

SCHME~                                                                       JUNE//, 2019

         Prose Plaintiff Stan J. Caterbone, a pretrial detainee confined at Lancaster County Prison

("LCP"), has filed a civil rights Complaint pursuant to 42 U.S.C. § 1983 and a Motion to

Proceed In Forma Pauperis. The Defendants are LCP and Cheryl Steeberger, the Warden of

LCP. Because it appears that Caterbone is unable to afford to pay the filing fee, the Court will

grant him leave to proceed informa pauperis. 1 For the following reasons, the Complaint will be

dismissed with prejudice as to LCP and without prejudice as to Steeberger pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii).

I.       FACTS

         Caterbone asserts that on numerous dates between when he was taken into custody at

LCP on January 16, 2019 and April 22, 2019, he made requests to staff members for writing

materials and to have legal documents copied so that he could file them with the Lancaster

County court that is hearing his criminal case and possibly other courts.2 (ECF No. 1 at 4-7.)



1
 However, as Caterbone is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
2
 A search of publicly available records shows that Caterbone was ordered detained on January
17, 2019 at LCP after being arraigned on charges of criminal harassment. See Commonwealth v.
Caterbone, CP-36-CR-6961-2018. That charge was nolle prossed on March 8, 2019 after he was
    Apparently, his requests were not responded to in as prompt a manner as he would have

    preferred. (Id.) He avers that he has been denied access to the United States Supreme Court, the

    United States Court of Appeals for the Third Circuit, this Court, other federal district courts, and

    the courts of Florida and Pennsylvania, including the Lancaster County courts. (Id. at 8.) He

    asserts interference with pending cases that he has self-valued at $650 million for purposes of his

 bankruptcy case that is pending before the Third Circuit. (Id.) He seeks immediate access to

 copying services, immediate charging of his cell phone and access to the contacts he has saved

there, treatment for the suffering from pain and torture resulting in the deterioration of his ability

to walk,3 and a criminal investigation into his allegations.

II.        STANDARD OF REVIEW

           The Court will grant Caterbone leave to proceed in forma pauperis because it appears

that he is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it is frivolous

or fails to state a claim. A complaint is frivolous if it "lacks an arguable basis either in law or in


arraigned on charges of stalking. See Commonwealth v. Caterbone, CP-36-CR-921-2019. Those
charges remain pending. Caterbone has been represented by counsel the entire time he has been
detained. A search of publicly available records also shows that Caterbone has a bankruptcy
appeal pending before the Third Circuit. See In re Caterbone, No. 18-1527. He also has two
appeals pending from decisions of this Court. See Caterbone v. NSA, No. 18-3326 (dismissing
earlier civil action); Cater bone v. Lancaster Ctny. Adult Probation, No. 19-1799 (dismissing
habeas petition).
3
  Although Caterbone states in conclusory fashion that he has suffered pain, he does not appear
to assert a claim in this case based on a physical injury he has suffered at LCP. The Court notes
that Caterbone filed a pleading he captioned "Application for Supplemental Complaint
Injunction for Medical Treatment." (ECF No. 5.) Therein, Caterbone states that he filed a
petition in his criminal case asking for "house arrest due to degrading medical conditions and
lack of adequate treatment." (Id. at 1.) He requests the "Clerk of Court for the Eastern District
obtain both a copy of [his petition] and Caterbone's application for reconsideration." The Court
does not interpret this pleading to constitute a claim in this case based on a physical injury
Caterbone suffered at LCP. As Caterbone will be permitted to file an amended complaint, he
may, ifhe chooses to do so, attempt to state such a claim therein.
                                                    2
 fact," Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is "based on an

 indisputably meritless legal theory." Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

 1995). Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

 same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

 see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id As Caterbone is proceeding

prose, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).

III.    DISCUSSION

        The vehicle by which a person may bring suit for a violation of the civil rights is Section

1983 of Title 42 of the United States Code. The Section provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 (1988).

       Caterbone's § 1983 Complaint attempts to state a First Amendment access-to-the-courts

claim. "A prisoner making an access-to-the-courts claim is required to show that the denial of

access caused actual injury." Jackson v. Whalen, 568 F. App'x 85, 87 (3d Cir. 2014) (per

                                                 3
 curiam) (quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)). In other words, a prisoner claiming

 that he was denied access to the courts must allege an injury traceable to the conditions of which

 he complains. Diaz v. Holder, 532 F. App'x 61, 63 (3d Cir. 2013) (per curiam) (affirming

 dismissal of denial of access claims where plaintiff failed to tie alleged deficiencies in library to

 harm in underlying action). In general, an actual injury occurs when a prisoner demonstrates that

 a "nonfrivolous" and "arguable" claim was lost because of the denial of access to the courts.

 Christopher v. Harbury, 536 U.S. 403,415 (2002). "[T]he underlying cause of action, ... is an

element that must be described in the complaint." Id. Furthermore, the right to access the courts

may be satisfied if the plaintiff has an attorney. Diaz, 532 F. App'x at 63 (citing Bounds v.

Smith, 430 U.S. 817, 831 (1977) and Peterkin v. Jejfes, 855 F.2d 1021, 1042 (3d Cir. 1988)); see

also Prater v. City of Phila., 542 F. App'x 135, 137 n.4 (3d Cir. 2013) (per curiam).

        To the extent that Caterbone's claim is based upon an alleged inability to access the

courts of Lancaster County to adjudicate his criminal case, the fact that he has been represented

by counsel during the entire time he has been in custody at LCP renders the claim implausible

and subject to dismissal under§ 1915(e)(2)(B)(ii). To the extent that the claim is based upon his

alleged inability to access other courts before which he has pending cases, the claim is

implausible because Caterbone fails to allege that the denial of access caused him any actual

injury. While he alleges interference with his pending cases, he makes no assertion that a

"nonfrivolous" and "arguable" claim was lost in any case.

       Additionally, Caterbone has only named LCP and Warden Steeberger as Defendants.

The § 1983 claim against LCP is dismissed as frivolous because a jail is not a "person" under

Section 1983. Miller v. Curran-Fromhold Corr. Facility, Civ. A. No. 13-7680, 2014 WL

4055846, at *2 (E.D. Pa. Aug. 13, 2014) (citing Mitchell v. Chester Cty. Farms Prison, 426 F.



                                                  4
 Supp. 271 (E.D. Pa. 1976). The claim against Warden Steeberger is implausible because there is

no allegation that she was personally involved in denying Caterbone access to the courts and

there is no allegation upon which to base liability against her in her role as a supervisor of others

at LCP. See Barkes v. First Corr. Med., Inc., 766 F.3d 307,316 (3d Cir. 2014), reversed on

other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015) (holding that there are only "two

general ways in which a supervisor-defendant may be liable for unconstitutional acts undertaken

by subordinates. First, liability may attach if they, 'with deliberate indifference to the

consequences, established and maintained a policy, practice or custom which directly caused

[the] constitutional harm.' ... Second, 'a supervisor may be personally liable under§ 1983 ifhe

or she participated in violating the plaintiffs rights, directed others to violate them, or, as the

person in charge, had knowledge of and acquiesced' in the subordinate's unconstitutional

conduct." (quotingA.M ex rel. JMK. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572,586 (3d

Cir. 2004) (alteration in original))).

        Accordingly, the Court will dismiss the Complaint with prejudice against LCP and

without prejudice against Steeberger pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

Caterbone will be granted leave to file an amended complaint within thirty days if he is able to

cure the defects identified by the Court. An appropriate Order follows.




                                                  5
